Citation Nr: 9910981	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  95-24 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
post-operative right ankle reconstruction residuals including 
arthritis, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased disability evaluation for 
bronchial asthma, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from February 1990 to February 
1994.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which, in pertinent 
part, established service connection for post-operative right 
ankle reconstruction residuals including arthritis; assigned 
a 10 percent evaluation for that disability; established 
service connection for chronic obstructive pulmonary disease 
(COPD); and assigned a noncompensable evaluation for that 
disability.  In October 1995, the veteran was afforded a 
hearing before a Department of Veterans Affairs (VA) hearing 
officer.  In November 1997, the RO recharacterized the 
veteran's respiratory disorder as bronchial asthma and 
assigned a 10 percent evaluation for that disability from 
October 1996.  In April 1998, the RO, in pertinent part, 
increased the evaluation for bronchial asthma 30 percent from 
October 1996.  The veteran is represented in this appeal by 
the Disabled American Veterans.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected right 
ankle disability and bronchial asthma.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issues as entitlement to increased 
evaluations.  The veteran is not prejudiced by such action.  
The Board has not dismissed any issue and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue is styled.  In reaching the 
determination below, the Board has considered whether staged 
ratings should be assigned and concludes this is not the case 
with respect to the right ankle disability.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for 
increased evaluation for his post-operative right ankle 
disability to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  That regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).



FINDING OF FACT

The veteran's post-operative right ankle reconstruction 
residuals is currently manifested by marked right ankle 
limitation of motion; degenerative joint disease; and a 
well-healed and non-tender post-operative scar.  


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for post-operative 
right ankle reconstruction residuals have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5271 
(1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
"well-grounded" claim is one which is plausible.  A review of 
the record indicates that the veteran's claim for an 
increased evaluation for his post-operative right ankle 
disability is plausible and that all relevant facts as to 
that issue have been properly developed.  

I.  Historical Review

A September 1992 Army operative report indicates that the 
veteran sustained a right ankle twisting injury.  He was 
diagnosed with chronic right ankle anterolateral instability 
and subsequently underwent surgical right ankle 
reconstruction.  The report of the veteran's December 1993 
physical examination for service separation indicates that he 
complained of right ankle pain and limitation of motion.  On 
examination, the veteran was noted to have a "permanent 
profile for right ankle instability[, status-post] multiple 
surgeries."  

The report of a March 1994 VA examination for compensation 
purposes conveys that the veteran complained of right ankle 
pain; right lateral ankle numbness which was exacerbated by 
activity; and right ankle swelling associated with prolonged 
activity and standing.  The VA examiner observed that the 
veteran could walk on his toes and heels without difficulty.  
On examination, the veteran exhibited a well-healed and 
non-tender scar over the lateral aspect of the right ankle; a 
range of motion of the right ankle of "normal" plantar 
flexion to 45 degrees and dorsiflexion to 5 degrees; "no 
ability to adduct the right ankle;" and no right ankle 
tenderness or swelling.  Contemporaneous X-ray studies of the 
right ankle revealed a four millimeter separate bone ossicle 
at the level of the tip of the medial malleolus consistent 
with either a previous avulsion-type fracture or an ununited 
ossification center.  The veteran was diagnosed with 
"chronic right ankle pain secondary to old injury and 
arthritis."  In July 1994, the RO established service 
connection for post-operative right ankle reconstruction 
residuals including arthritis and assigned a 10 percent 
evaluation for that disability.  


II.  Increased Disability Evaluation

The veteran asserts that the record supports assignment of an 
evaluation in excess of 10 percent for his post-operative 
right ankle disability.  The local accredited representative 
states that the veteran has been found to exhibit both 
current right ankle limitation of motion and arthritis.  He 
advances that such findings warrant assignment of separate 
evaluations under the diagnostic codes pertaining to ankle 
limitation of motion and arthritis.  The Board's attention is 
directed to the provisions of 38 C.F.R.§§4.7, 4.10, 4.40, 
4.45, 4.59 (1998) and VAOGCPREC 23-97.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Moderate limitation of 
motion of either ankle warrants a 10 percent disability 
evaluation.  A 20 percent disability evaluation requires 
marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (1998).  The average normal range of motion of the 
ankle is dorsiflexion from 0 to 20 degrees and plantar 
flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(1998).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by the limitation of motion.  These 10 percent 
evaluations are combined and not added.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).  

A 10 percent disability evaluation is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(1998).  Scars may be evaluated on the basis of any 
associated limitation of function of the body part which they 
affect.  38 C.F.R. § 4.118, Diagnostic Code 7805 (1998).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R.§ 4.14 (1998).  
In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  

In a July 1, 1997 precedent opinion, the General Counsel of 
the VA observed that 38 C.F.R. Part 4, Diagnostic Code 5257 
provides for evaluation of instability of the knee without 
reference to limitation of motion and held that a claimant 
who had both arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  The 
opinion clarified that the provisions of 38 C.F.R. § 4.14 
prohibit the "evaluation of the same disability under 
various diagnoses."  VAOPGPREC 23-97 (July 1, 1997).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  387 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1998).  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1998), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

An October 1995 physical examination from Joseph C. Flynn, 
M.D., conveys that the veteran exhibited a normal gait.  At 
the October 1995 hearing on appeal, the veteran testified 
that he experienced chronic right ankle pain, stiffness, and 
numbness associated with prolonged standing.  He stated that 
his right ankle complaints had limited his activities and 
necessitated the ongoing use of medication.  He was unable to 
run.  The veteran indicated that he used an ankle brace on 
those occasions when he knew that he would be extremely 
active.  His right shoe showed abnormal wear when compared to 
the left shoe.  

At a February 1996 VA examination for compensation purposes, 
the veteran complained of right ankle pain and swelling 
associated with physical activity and "some" lateral right 
foot numbness.  He reported that he avoided running.  On 
examination, the veteran exhibited a range of motion of the 
right ankle of plantar flexion to 15 degrees and dorsiflexion 
to 15 degrees; a "minor" bony" prominence at the medial 
malleolus; and no right ankle instability or swelling.  
Contemporaneous X-ray studies of the right ankle were 
reported to reveal "minor degenerative joint disease 
changes."  

At a January 1998 VA examination for compensation purposes, 
the veteran was observed to have a normal gait and to be able 
to walk on his heels and toes.  The VA examiner reported that 
the veteran's right foot was "totally asymptomatic."  The 
examination apparently did not encompass the right ankle.  
The range of motion for the right ankle was not reported.  

The Board had reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The report of the February 1996 VA examination for 
compensation purposes reflects that the veteran exhibited 
marked right ankle limitation of motion and degenerative 
joint disease.  The veteran's post-operative right ankle scar 
has been shown to be well-healed and non-tender.  Such 
findings warrant assignment of a 20 percent evaluation from 
the date of the examination in February 1996 under the 
provisions of Diagnostic Code 5271.  The 20 percent 
evaluation is the maximum evaluation available under 
Diagnostic Code 5271.  

Prior to February 1996, the evidence had shown only moderate 
limitation of motion of the ankle (see the report of VA 
examination in March 1994).  These findings establish 
entitlement to no more than a 10 percent rating under 
Diagnostic Code 5271, that is, less than the maximum rating 
available under this code.  However, the examination had also 
shown arthritic changes at the ankle associated with chronic 
pain.  With application of 38 C.F.R.§§ 4.40, 4.59, an 
additional 10 percent for pain on motion is warranted, 
resulting in a combined 20 percent rating prior to February 
1996 as well as from that date.  38 C.F.R. § 4.25.  

In addressing the local accredited representative contention 
that separate compensable evaluations should be assigned for 
the veteran's post-operative right ankle disability under 
Diagnostic Codes 5003 and 5271, the Board observes that both 
diagnostic codes evaluate impairment of the ankle based upon 
limitation of motion.  Therefore, the assignment of separate 
evaluations would constitute the evaluation of the same 
disability under various diagnoses and thus contrary to the 
provisions of 38 C.F.R.§ 4.14 (1998).  The VA General 
Counsel's opinion does not support the local accredited 
representative's position.  VAOPGPREC 23-97 (July 1, 1997).  
Therefore, the Board finds that a 20 percent evaluation is 
now warranted for the veteran's post-operative right ankle 
disability.  

ORDER

A 20 percent evaluation is granted for post-operative right 
ankle reconstruction residuals including arthritis subject to 
the laws and regulations governing the award of monetary 
benefits. 


REMAND

The veteran advances that the record supports assignment of 
an evaluation in excess of 30 percent for bronchial asthma.  
In reviewing the report of the January 1998 VA examination 
for compensation purposes, the Board notes that the general 
medical examiner related "a pulmonary function test 
interpretation" without providing the actual pulmonary 
function test results.  

On October 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to respiratory system disabilities including bronchial 
asthma.  Under the amended rating schedule, a 30 percent 
evaluation is warranted for bronchial asthma productive of 
FEV-1 of 56 to 70 percent predicted; FEV-1/FVC of 56 to 70 
percent; requiring daily inhalational or oral bronchodilator 
therapy; or requiring inhalational anti-inflammatory 
medication.  A 60 percent evaluation requires that FEV-1 of 
40 to 55 percent predicted ; FEV-1/FVC of 40 to 55 percent; 
at least monthly visits to a physician for required care of 
exacerbations; or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent evaluation requires FEV-1 less than 40 percent 
predicted; FEV-1/FVC less than 40 percent; more than one 
attack per week with episodes of respiratory failure; or 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immunosuppressive medications.  38 C.F.R. 
Part 4, Diagnostic Code 6602 (1998).  

In light of the amendment of the provisions of Diagnostic 
Code 6602 to include criteria based on specific pulmonary 
function test results, the Board concludes that the January 
1998 pulmonary function test findings should be obtained and 
incorporated into the record.  Accordingly, this case is 
REMANDED for the following action:

The RO should request that the January 
1998 pulmonary function test results be 
forwarded for incorporation into the 
record.  If the documentation is not 
available, the veteran should be 
scheduled for additional pulmonary 
function testing.  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record.  No 
inference should be drawn from it regarding the final 
disposition of the veteran's claim.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

